STONE, J.
— There are two reasons why we feel compelled to affirm the judgment in this cause. We are not informed wliát would have been the answer of the witness to the questions which the court disallowed. For aught that we can know, the answer may have been immaterial, foreign to the issue, or otherwise illegal. It is not every thing a party may say under the circumstances, which he can have given in evidence in his own favor. It is only declarations explanatory of possession, that are admissible on the principle of res gestee. — 1 Brick. Dig. 843, § 558. Those made respecting the source of title, or the contract under which he claims to have acquired possession, are inadmissible. — lb. § 560 ; Spivey v. The State, 26 Ala. 90. To put the court in error, the record should inform us -what answer the‘witness was expected to give. As the question arose on cross-examination, the interrogatory itself might have disclosed the answer expected. And when the question arises on direct examination, counsel can inform the court what he pro-' poses to prove. The court can thus rule advisedly on a real question. Otherwise we can not know the court excluded legal evidence. — Stewart v. The State, 63 Ala. 199; Burns v. The State, 49 Ala. 370.
Affirmed.